UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6521



CARL A. EUBANKS,

                                           Petitioner - Appellant,

          versus


TERRY A. O’BRIEN, Warden; UNITED STATES OF
AMERICA,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00107-sgw)


Submitted: July 20, 2006                      Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl A. Eubanks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carl A. Eubanks, a federal prisoner, appeals the district

court’s orders denying relief on his 28 U.S.C. § 2241 (2000)

petition and denying his motion for reconsideration.                We have

reviewed the record and find no reversible error.             Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court.        See Eubanks v. O’Brien,

No. 7:06-cv-107-SGW (W.D. Va., Feb. 16, 2006; filed Feb. 28, 2006

& entered Mar. 1, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -